DETAILED ACTION
This action is in response to communication filed on 1/24/2022
 	Claims 1-20 are pending.
Claims 1, 13 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 1/24/2022, with respect to the rejection(s) of claim(s) 1 and 13 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ranganathan et al. (US 2018/0165286) in view of Papakostas (US 2016/0232538).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 9, 10-11, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al. (US 2018/0165286) in view of Papakostas et al. (US 2016/0232538).

Regarding claim 1, Ranganathan discloses an apparatus comprising: 
	at least one memory;
	instruction in the apparatus; and
	processor circuity to execute the instructions to:
trigger execution of a request to obtain media from an Internet site (see Ranganathan; [0025]; the cluster manager 106 receives the identity of the media from the matcher/storer 114, 116 and 118 and sends the identity of the media to the appropriate device meter 102A-C in response to a particular query); and 
a reference signature generator to: 
identify a set “domain” names generated during the execution of the request (see Ranganathan; [0026]; the reference signature capturers 108, 110 and 112 determine reference signatures from the media distributions, which correspond to the possible media that could be received by the monitored site(s) 102); and 
generate a reference signature based on (a) the set of “domain” names and (b) one or more of a location of the request, a time of the request, or a characteristic of a device used to execute the request (see Ranganathan; [0026]; the reference signatures are captured from the media distributers by the reference signature capturers 108, 110 and 112. The reference signature capturers 108, 110 and 112 generate some or all of the reference signatures used by the matcher/storer 114, 116 and 118.  The reference signature capturers 108, 110 and 112 then store and report the timestamped reference signatures and media identification information to their respective matcher/storer(s) 114, 116 and 118).
However, the prior art does not explicitly disclose the following:
	identify of domain patter, wherein the domain patter is a set of domain names generated during the execution of the request; and
	generate a reference signature based on (a) the set of domain names
Papakostas in the field of the same endeavor discloses techniques to credit media presentations for online media distributions.  In particular, Papakostas teaches the following:
identify of domain patter, wherein the domain patter is a set of domain names generated during the execution of the request (see Papakostas; [0347-0350] The example process of FIG. 20 begins when the example domain comparator 670 determines whether the media session identifier, such as the URL ID, stored in association with the session record references a domain within a list of known hosting domains (e.g., domains known to host media, such as, for example, YouTube™, Facebook™, etc.) (block 2005).  The example pattern analyzer 660 may determine whether the URL ID references a domain pattern associated with a publisher prior to the example domain comparator 670 determining whether the URL ID references a domain within a list of known hosting domains.  The example domain comparator 670 sends the URL ID to the example pattern analyzer 660 for pattern matching. The example pattern analyzer 660 utilizes pattern matching to determine if a domain associated with a publisher); and
generate a reference signature based on (a) the set of domain names (see Papakostas; [0349-0350]; Many media URLs can be patterned so that any media URLs (e.g., the URL ID, the REFERRER ID, the INDEX ID, the SEGMENT ID, etc.), which match a pattern, can be automatically classified to a particular publisher. If the example pattern analyzer 660 determines that the URL ID of the media session matches the domain pattern associated with the publisher, the example publisher manager 680 classifies the media of the media session as being associated with the identified publisher (block 2050).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Papakostas in order to incorporate techniques to credit media presentations for online media distributions.  One would have been motivated because Papakostas provide advantages over on-device monitoring systems, because on-device monitoring systems often are functionally limited, require permissions, drain resources, and/or credit only the devices, players, and/or applications themselves, amongst other disadvantages (see Papakostas; [0227]).

Regarding claim 3, Ranganathan-Humphries disclose the apparatus of claim 1, 
wherein the request is a first request, the media is first media, and the Internet site is a first Internet site, and the controller is to trigger execution of a second request for second media from a second Internet site, the second Internet site different than the first Internet site. (see Papakostas; [0023-0024]; a child session may also be a parent session, in some examples, with respect to advertisements presented between breaks in the media associated with the child session (e.g., Comcast.TM. may be the parent session through which the child session Gotham.TM. is presented, wherein a Coca-Cola.TM. advertisement is presented during presentation of Gotham.TM. (e.g., a child session within a child session)).  For example, a web page (e.g., parent session) presents an ad/iAd or other media (e.g., child session)).

Regarding claim 5, Ranganathan-Humphries disclose the apparatus of claim 1, wherein the device is a first device, and the controller is to: 
trigger the first device to execute the request to obtain the media from the Internet site, trigger a second device to execute the request to obtain the media from the Internet site, and trigger a third device to execute the request to obtain the media from the Internet site (see Ranganathan; [0025]; the cluster manager 106 receives the identity of the media from the matcher/storer 114, 116 and 118 and sends the identity of the media to the appropriate device meter 102A-C in response to a particular query).  

Regarding claim 9, Ranganathan-Humphries disclose the apparatus of claim 1, wherein the reference signature generator is to generate the reference signature based on an identifier of a media provider used by the device to execute the request (see Ranganathan; [0019]; The media information may be in the form of codes, signatures and/or any other type of information that identifies the media).  

Regarding claim 10, Ranganathan-Humphries disclose the apparatus of claim 1, wherein the device is a first device, the request is a first request, the media is first media, and the Internet site is a first Internet site (see Ranganathan; [0025]; the cluster manager 106 receives the identity of the media from the matcher/storer 114, 116 and 118 and sends the identity of the media to the appropriate device meter 102A-C in response to a particular query), and further including a comparator to: 
perform a comparison between the reference signature and a domain pattern signature, the domain pattern signature generated in response to a second device executing a second request for second media from a second Internet site; and identify the second media as the first media and the second Internet site as the first Internet site based on the comparison (see Papakostas; [0287]; the example domain comparator 670 compares domains associated with the data elements to known hosting domains. The example publisher manager 680 determines whether to credit a publisher based on the outputs of the example pattern analyzer 660 and the example domain comparator 670. The example classification database 690 stores the outputs of the example pattern analyzer 660, the example domain comparator 670, and the example publisher manager 680)

Regarding claim 11, Ranganathan-Humphries disclose the apparatus of claim 10, further including a credit controller to credit the second Internet site with the second media to verify the second media was consumed (see Papakostas; [0279]; the example publisher manager 680 verifies the output of the example domain comparator 670 and if all of the data elements reference a same domain, the example publisher manager 680 credits the publisher associated with the same domain with the media session).  

Regarding claim(s) 13 and 19, do(es) not teach or further define over the limitation in claim(s) 1 and 9 respectively.  Therefore claim(s) 13 and 19 is/are rejected for the same rationale of rejection as set forth in claim(s) 1 and 9 respectively.

Regarding claim(s) 20, do(es) not teach or further define over the limitation in claim(s) 10 and 11.  Therefore claim(s) 20 is/are rejected for the same rationale of rejection as set forth in claim(s) 10 and 11.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al. (US 2018/0165286) in view of Papakostas et al. (US 2016/0232538) in view of Nelson et al. (US 2015/0289013).

Regarding claim 2, Ranganathan-Humphries disclose the invention substantially, however the prior art does not explicitly disclose the apparatus of claim 1, wherein the reference signature generator is to generate the reference signature based on a concatenation of domain names in the set of domain names.  
	Nelson in the field of the same endeavor discloses techniques for signature retrieval and matching for media monitoring.  In particular, Nelson teaches the following:
wherein the reference signature generator is to generate the reference signature based on a concatenation of domain names in the set of domain names (see Nelson; [0045]; the digital values making up the reference signatures in the reference signature block 505 may correspond to, for example, spectral-domain values, time-domain values and/or one or more values of one or more other characteristics of the media signal(s) received by the media receiver(s) 305 at the MMS 130).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching Nelson in order to incorporate techniques for signature retrieval and matching for media monitoring.  One would have been motivated because due to the substantial similarity of the references, it would have been apparent to one of ordinary skill that the various beneficial features of the references may be simply substituted, combined and/or interchanged with predictable results and a synergistic effect. 

Regarding claim(s) 14, do(es) not teach or further define over the limitation in claim(s) 2 respectively.  Therefore claim(s) 14 is/are rejected for the same rationale of rejection as set forth in claim(s) 2 respectively.

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al. (US 2018/0165286) in view of Humphries et al. (US 8,600,811) in view of Oliver et al. (US 2013/0198125).

Regarding claim 12, Ranganathan-Humphries disclose the invention substantially, however the prior art does not explicitly disclose the apparatus of claim 1, further including the device that is to execute the request to obtain the media from the Internet site, the device being a virtualized hardware resource.
	Oliver in the field of the same endeavor discloses techniques to measure online audiences.  In particular, Oliver teaches the following:
further including the device that is to execute the request to obtain the media from the Internet site, the device being a virtualized hardware resource (see Oliver; [0072]; FIG. 3 is a block diagram of an example implementation of the example virtual panel generator 212 of FIG. 2. While the example panelist data and the example census data may be used to effectively estimate and/or classify online audiences in measured locations (e.g., the work and home environments 120, 122 of FIG. 1), census-based traffic often indicates that increasing amounts of traffic originate from unmeasured locations).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Oliver in order to incorporate techniques to measure online audiences.  One would have been motivated because due to the substantial similarity of the references, it would have been apparent to one of ordinary skill that the various beneficial features of the references may be simply substituted, combined and/or interchanged with predictable results and a synergistic effect. 

Allowable Subject Matter
Claims 4, 6, 7, 8, 15, 16, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For the reason above, claims 1-20 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456